Exhibit 10.8

 

GUARANTY OF PAYMENT - MORTGAGE LOAN

 

As of December 21, 2007

 

PB Capital Corporation, as administrative

 

agent for itself and the other “Lenders”

 

(as such quoted term is defined in

 

the Agreement, as hereinafter defined)

230 Park Avenue

New York, New York 10169

 

Attention:

Real Estate Finance

 

 

Re:

Loans aggregating $350,000,000 (collectively, the “Loan”) to Alexander’s of Rego
Park II, Inc. (“Borrower”)

 

Gentlemen:

To induce Lenders to consummate the captioned transaction and to lend to
Borrower in accordance with (i) a Building Loan Agreement (the “BLA”) and a
Project Loan Agreement (the “Project Loan Agreement”; the Project Loan Agreement
and the BLA, collectively, the “Agreement”), each dated the date hereof among
Borrower, Lenders and you as Administrative Agent (in such capacity,
“Administrative Agent”), (ii) a Note or Notes made by Borrower in the aggregate
principal amount of $350,000,000 (as the same may be amended, modified,
extended, severed, assigned, renewed or restated from time to time, including
any substitute or replacement notes executed pursuant to the Agreement,
collectively, the “Note”) and (iii) one or more mortgage(s) dated the date
hereof from Borrower to Administrative Agent (as amended from time to time,
collectively, the “Mortgage” and the term “Mortgage” shall be deemed to include
any other agreement or instrument given to Administrative Agent or Lenders as
security for the Loan and the term “Collateral” shall mean the property covered
by the Mortgage and any other collateral now or hereafter given as security for
the Loan), the undersigned (hereinafter, “Guarantor”) does hereby represent,
warrant and covenant to Lenders and Administrative Agent as follows (Capitalized
terms used herein without definition shall have the respective meanings ascribed
thereto in the Agreement):

Obligations Guaranteed.

Guarantor guarantees the prompt payment when due, whether at maturity or by
acceleration or otherwise, of (i) any loss, cost, damage or expense paid or
incurred by or on behalf of any Lender and/or Administrative Agent by reason of
(1) intentional misconduct or fraudulent acts or omissions by Borrower or
Guarantor (collectively, the “Borrower Parties”), (2) intentional and material
misrepresentations in any of the Loan Documents by any of the Borrower Parties,
(3) intentional physical waste of any portion of the Mortgaged Property by any
of the Borrower Parties, (4) misapplication or misappropriation by any of the
Borrower Parties of any insurance proceeds, condemnation awards or tenant
security deposits, or of any rental or other income which was required by the
Mortgage or other Loan Documents to be paid or applied in a specified manner,
arising, in any such case, with respect to the Mortgaged Property, (5) any
distributions from Borrower to Borrower Parties made during the continuance of
an Event of Default, any monetary Default or, after notice from Administrative
Agent of such default, any material non-monetary Default, (6) any voluntary or
collusive involuntary direct or indirect transfer of the Mortgaged Property or
any interest in Borrower in contravention of the Loan Documents, (7) the
voluntary or collusive involuntary incurrence of any secured or unsecured
indebtedness in contravention of the Loan Documents, (8) any voluntary or
collusive involuntary filing of any bankruptcy, insolvency or similar proceeding
by or

 

NY 50215432v6



against Borrower or Guarantor, and/or (9) the voluntary creation of any pledge,
lien or other encumbrance on the Mortgaged Property in contravention of the Loan
Documents, (ii) all payments due from Borrower

under or in respect of any swaps or other interest rate protection or hedging
product arrangements obtained in respect of the Loan, including, without
limitation, amounts paid by Administrative Agent or Lenders to purchase interest
rate protection or hedging products if Borrower fails to do so as and when
required to do so under the terms of the BLA, (iii) all amounts owed pursuant to
Section 3.03 of the BLA, (iv) to the extent Borrower fails or refuses to reduce
the Total Commitment by the ICIP Reduction Amount pursuant to Section 6.27 of
the BLA, an amount equal to the ICIP Reduction Amount and (v) all reasonable
out-of-pocket, third party legal and other costs or expenses paid or incurred by
or on behalf of Lenders and/or Administrative Agent in the enforcement of this
Guaranty against Guarantor. Notwithstanding anything in this Guaranty to the
contrary, Guarantor shall become liable for all of Borrower’s payment
obligations under the Note, Mortgage and Agreement (whether evidenced any such
document or a judgment obtained in respect of any such document), including,
without limitation, the entire principal balance of the Loan and interest
thereon to the extent provided for in said documents (including default interest
to the extent provided for therein whether arising prior to or after maturity or
acceleration of the Loan), upon the occurrence of any of the events specified in
clauses (6)-(9), inclusive, above, provided, however, that in the case of
clauses (7) and (9), only if the event in question is in respect of borrowed
money. Guarantor acknowledges and agrees that this Guaranty is a continuing
guaranty and that the agreements, guaranties and waivers made by Guarantor
herein, and Guarantor’s obligations hereunder, are and shall at all times
continue to be primary, absolute and unconditional.

Liability Unimpaired.

Guarantor’s liability hereunder shall in no way be limited or impaired by, and
Guarantor hereby consents to and agrees to be bound by, any amendment or
modification of the provisions of any of the Loan Documents or any other
instrument made to or with Administrative Agent or Lenders by Borrower. In
addition, Guarantor’s liability hereunder shall in no way be limited or impaired
by (i) any extensions of time for performance required by any of said documents,
(ii) any sale, assignment or foreclosure of the Note or Mortgage or any sale or
transfer of all or any part of the Collateral, (iii) any exculpatory provision
in any of said instruments limiting Lenders’ or Administrative Agent’s recourse
to all or any portion of the Collateral, or limiting Lenders’ or Administrative
Agent’s rights to a deficiency judgment against Borrower, (iv) the release of
Borrower or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of said instruments
by operation of law or otherwise, (v) the release or substitution in whole or in
part of all or any portion of the Collateral, (vi) the failure to record the
Mortgage or file any UCC financing statements (or the improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Loan, (vii) the invalidity,
irregularity or unenforceability as against Borrower or Guarantor, in whole or
in part, of any of the Loan Documents, this Guaranty or any other instrument or
agreement executed or delivered to Administrative Agent or Lenders in connection
with the Loan or (viii) any other action or circumstance whatsoever which
constitutes, or might be construed to constitute, a legal or equitable discharge
or defense of Borrower for its obligations under any of the Loan Documents or of
Guarantor under this Guaranty; and, in any such case, whether with or without
notice to Guarantor and with or without consideration.

Preservation of Loan Documents.

Guarantor will cause Borrower to maintain and preserve the enforceability of the
Loan Documents as the same may be modified and will not permit Borrower to take
or to fail to take actions of any kind, the taking of which or the failure to
take which might be the basis for a claim that Guarantor has a defense to its
obligations hereunder, other than performance of such obligations in accordance
with the terms of the instruments imposing the same.

 

2

NY 50215432v6



Indemnification; Payments; Certain Waivers.

Guarantor (i) waives any right or claim of right to cause a marshalling of
Borrower’s or any other Person’s assets or to cause Administrative Agent or
Lenders to proceed against all or any portion of the Collateral or against any
of the security for the Loan or for the obligations guaranteed hereby before
proceeding against Guarantor or to proceed against Guarantor, if more than one,
in any particular order, (ii) agrees that any

payments required to be made by Guarantor hereunder shall become due on demand
pursuant to a notice from Administrative Agent to Guarantor given in accordance
with paragraph 22 hereof and without presentment to Borrower, demand for payment
or protest, or notice of non-payment or protest and (iii) expressly postpones
and subordinates, for so long as the Loan remains unpaid, all rights, remedies
and defenses now or hereafter accorded by applicable Law to guarantors. Without
limiting the generality of the foregoing, Guarantor hereby postpones and
subordinates, for so long as the Loan remains unpaid, all rights (x) of
subrogation, (y) to participate in any claim or remedy Lenders or Administrative
Agent may now or hereafter have against Borrower or in all or any portion of the
Collateral and (z) to contribution, indemnification, set-off, exoneration or
reimbursement, whether from Borrower, Guarantor, or any other Person now or
hereafter primarily or secondarily liable for any of Borrower’s obligations to
Lenders, and whether arising by contract or operation of law or otherwise by
reason of Guarantor’s execution, delivery or performance of this Guaranty.

Reinstatement.

This Guaranty shall continue to be effective, or be reinstated automatically, as
the case may be, if at any time payment, in whole or in part, of any of the
obligations guaranteed hereby is rescinded or otherwise must be restored or
returned by Administrative Agent or Lenders (whether as a preference, fraudulent
conveyance or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Guarantor or any other
Person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Borrower, Guarantor or any
other Person or for a substantial part of Borrower’s, Guarantor’s or any of such
other Person’s property, as the case may be, or otherwise, all as though such
payment had not been made. Guarantor further agrees that in the event any such
payment is rescinded or must be restored or returned, all costs and expenses
(including, without limitation, legal fees and expenses) incurred by or on
behalf of Lenders in defending or enforcing such continuance or reinstatement,
as the case may be, shall constitute costs of enforcement, the payment of which
is guaranteed by Guarantor pursuant to paragraph 2 above.

Formation and Existence; Power and Authority.

Guarantor is a corporation, is duly organized, validly existing and in good
standing under the laws of the state of its formation and has full power and
authority to execute, deliver and perform this Guaranty and any Loan Document to
which it is a party. Without limiting the following provisions of this paragraph
6, Guarantor will preserve and maintain such legal existence and good standing.
Guarantor may not assign its rights nor delegate its obligations under this
Guaranty, in whole or in part, without prior written consent of all Lenders,
which consent may be granted or denied in the sole and absolute discretion of
each Lender, and any purported assignment or delegation absent such consent is
void, provided, however, that, if Guarantor sells, assigns, transfers or
otherwise disposes of all or substantially all of its assets and business to
another Person, so long as (i) such Person then complies with the Net Worth and
Cash and Cash Equivalents (as such terms are hereinafter defined) covenants set
forth in paragraph 10(c) of this Guaranty, (ii) a certification from the chief
financial officer of such Person to the same effect as is described in paragraph
10(d) hereof, together with supporting financial data and information in respect
thereof, is provided to Administrative Agent, (iii) such Person assumes
Guarantor’s obligations under this Guaranty either by documentation reasonably
satisfactory in form and substance to Administrative Agent or by operation of
law or otherwise, evidenced to Administrative Agent’s reasonable satisfaction,
(iv) Administrative Agent receives and approves (such approval not to be
unreasonably withheld, conditioned or delayed) such additional supporting
documents as are reasonably requested by Administrative Agent in connection with
such assignment or delegation, such as, without limitation, certified copies of
the organizational documents of such Person and an opinion of counsel of such
Person which shall be to substantially the same effects as

 

3

NY 50215432v6



was delivered to Administrative Agent on the date hereof with respect to
Guarantor and (v) a certificate of such Person containing the representations
and warranties set forth in paragraphs 6-9, inclusive, of this Guaranty, no
consent by any Lender shall be required.

Litigation; Compliance with Judgments.

There are no actions, suits or proceedings pending or, to Guarantor’s knowledge,
threatened against or affecting Guarantor, at law, in equity or before or by any
court, arbitrator or Governmental Authorities except actions, suits or
proceedings which are, or are likely in Guarantor’s reasonable judgment to be,
fully covered by insurance (except for any applicable deductible) or would, if
adversely determined, not be likely to have a Material Adverse Effect. Guarantor
is not in material default with respect to any order, writ, injunction, decree
or demand of any court or Governmental Authorities which is likely to have a
Material Adverse Effect.

No Conflicts.

The consummation of the transactions contemplated hereby and the performance of
this Guaranty and the other Loan Documents to which Guarantor is a party have
not resulted and will not result in any breach of, or constitute a default
under, any mortgage, deed of trust, lease, bank loan or credit agreement,
corporate charter, bylaws, partnership agreement or other instrument to which
Guarantor is a party or by which Guarantor is bound or affected where such
breach or default individually or collectively would have a Material Adverse
Effect.

Compliance with Laws.

Guarantor is in compliance with, and the transactions contemplated by the Loan
Documents and this Guaranty do not and will not violate, any provision of, or
require any filing, registration, consent or approval (other than consents or
approvals which have been previously obtained or filings or registrations which
will be made in the ordinary course) under, any federal, state or local law,
rule, regulation, ordinance, order, writ, judgment, injunction, decree,
determination or award (hereinafter, “Laws”) presently in effect having
applicability to Guarantor, except where the failure to comply or any such
violation would not have, taken singly or collectively, a Material Adverse
Effect. Guarantor will comply promptly with all Laws now or hereafter in effect
having applicability to it, the failure to comply with which would have a
Material Adverse Effect.

Financial Statements; Financial Covenants.

(a)  The most recent financial statements heretofore delivered by Guarantor to
Administrative Agent are true, correct and complete in all material respects,
have been prepared in accordance with GAAP and fairly present Guarantor’s
financial condition as of the respective dates thereof; no material adverse
change has occurred in the financial condition reflected therein since the
respective dates thereof.

(b)  Guarantor shall furnish to Administrative Agent the financial statements
and certifications of Guarantor required by the Agreement as and when required
thereby.

(c)  Guarantor shall, at all times, collectively, maintain an aggregate Net
Worth (as defined below) located in the United States of not less than
$250,000,000.00. “Net Worth” shall be established by capitalizing the trailing
twelve (12) months of net operating income (as determined in accordance with
GAAP, but excluding Guarantor’s general and administrative expenses) for each
real property owned or leased by Guarantor using a 6% capitalization rate less
any outstanding debt secured by the fee or leasehold interest in connection with
each such property and corporate debt of Guarantor (but excluding any stock
appreciation rights). In addition, Guarantor shall, at all times, collectively,
maintain Cash and Cash Equivalents (as defined below) located in the United
States aggregating not less than $50,000,000.00. “Cash and Cash

 

4

NY 50215432v6



Equivalents” shall mean, as of the date of determination, (i) lawful currency of
the United States of America, (ii) direct obligations of the United States of
America or any agency or instrumentality thereof or obligations backed by the
full faith and credit of the United States of America maturing in twelve (12)
months or less from the date of determination, (iii) commercial

paper maturing in one hundred eighty (180) days or less rated not lower than A-1
by Standard & Poor’s, or P-1 by Moody’s Investors Service, Inc. on the date of
determination and (iv) demand deposits, time deposits or certificates of deposit
maturing within one (1) year in commercial banks whose obligations are rated not
lower than A-1 by Moody’s Investors Service, Inc., or not lower than A+ or the
equivalent by Standard & Poor’s on the date of determination.

(d)  Guarantor shall provide Administrative Agent within forty-five (45)
Business Days after the end of each fiscal quarter with a certification from the
chief financial officer of Guarantor that such Person has reviewed the terms of
this Guaranty and of the financial condition of Guarantor and that based thereon
Guarantor was in compliance with the financial covenants set forth in clause (c)
of this paragraph 10 as of the end of the fiscal quarter in question and setting
forth in reasonable detail computations evidencing compliance with said
financial covenants, together with supporting financial data and information in
respect thereof.

Non-Waiver; Remedies Cumulative.

No failure or delay on Lenders’ or Administrative Agent’s part in exercising any
right, power or privilege under any of the Loan Documents, this Guaranty or any
other document made to or with Lenders or Administrative Agent in connection
with the Loan shall operate as a waiver of any such privilege, power or right or
shall be deemed to constitute Administrative Agent’s or Lenders’ acquiescence in
any default by Borrower or Guarantor under any of said documents. A waiver by
Lenders or Administrative Agent of any right or remedy under any of the Loan
Documents, this Guaranty or any other document made to or with Lenders or
Administrative Agent in connection with the Loan on any one occasion shall not
be construed as a bar to any right or remedy which Lenders or Administrative
Agent otherwise would have on any future occasion. The rights and remedies
provided in said documents are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by Law.

Liability Unaffected by Release.

Any Guarantor, or any other party liable upon or in respect of any obligation
hereby guaranteed, may be released without affecting the liability of any
Guarantor not so released.

Transfers of Interests in Loan.

Guarantor recognizes that, subject to the provisions of Section 8.13 of the BLA,
any Lender may sell and transfer interests in the Loan to one or more
Participants and/or Assignees and that all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower, any
Guarantor or the Loan, may be exhibited to and retained by any such Participant
or Assignee or prospective participant or assignee. Each Lender agrees, by its
acceptance hereof, that a Lender’s delivery of any financial statements and
appraisals to any such Participants or Assignee or prospective participant or
assignee shall be done on a confidential basis and if such prospective
participant or assignee does not become a Participant or Assignee, then all
documentation delivered to such prospective participant or assignee pursuant to
the preceding sentence shall be returned to Lender or Administrative Agent and
kept confidential in accordance with the terms and conditions of the Loan
Documents applicable to Participants and Assignees, as if such prospective
participant or assignee had been a “Participant” or “Assignee”, respectively, as
defined in the Loan Documents.

 

5

NY 50215432v6





Separate Indemnity/Other Guaranty.

Guarantor acknowledges and agrees that Lenders’ and Administrative Agent’s
rights (and Guarantor’s obligations) under this Guaranty shall be in addition to
all of Lenders’ and Administrative Agent’s rights (and all of Guarantor’s
obligations) under any other guaranty or any indemnity agreement now or
hereafter executed and delivered to Lenders and/or Administrative Agent by
Borrower and/or Guarantor in connection with the Loan, and payments by Guarantor
under this Guaranty shall not reduce any of Guarantor’s obligations and
liabilities under any such other guaranty or indemnity agreement (except to the

extent any such payment by Guarantor under this Guaranty is in respect of the
same obligation or liability covered under any such other guaranty or indemnity
agreement).

ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT.

GUARANTOR, AND BY THEIR ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVE, IN CONNECTION WITH ANY SUIT, ACTION
OR PROCEEDING BROUGHT BY OR IN CONNECTION WITH THIS GUARANTY, ANY AND EVERY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.

Governing Law; Submission to Jurisdiction.

This Guaranty and the rights and obligations of Lenders and Guarantor hereunder
shall in all respects be governed by, and construed and enforced in accordance
with, the Laws of the State of New York (without giving effect to New York’s
principles of conflicts of law). Guarantor, and by their acceptance hereof,
Administrative Agent and each Lender hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in The
City of New York over any suit, action or proceeding arising out of or relating
to this Guaranty, and Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable Law, all service
of process in any such suit, action or proceeding in any New York State or
Federal court sitting in The City of New York may be made at the address, and if
more than one Guarantor, at their respective addresses, indicated below.

Severability.

Any provision of this Guaranty, or the application thereof to any Person or
circumstance, which, for any reason, in whole or in part, is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty (or the remaining portions of such
provision) or the application thereof to any other Person or circumstance, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision (or portion thereof) or the
application thereof to any Person or circumstance in any other jurisdiction.

Setoff.

Guarantor agrees that, in addition to (and without limitation of) any right of
setoff, bankers’ lien or counterclaim any Lender may otherwise have, any Lender
shall be entitled, at its option, to offset balances (general or special, time
or demand, provisional or final) held by it for the account of Guarantor at any
of such Lender’s offices against any amount payable by Guarantor to such Lender
hereunder or under any Loan Document which is not paid when due (regardless of
whether such balances are then due to Guarantor), in which case it shall
promptly notify Guarantor and Administrative Agent thereof; provided that such
Lender’s failure to give such notice shall not affect the validity thereof.
Payments by Guarantor hereunder or under the Loan Documents shall be made
without setoff or counterclaim.

 

6

NY 50215432v6



Entire Agreement; Amendments.

This Guaranty contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior oral or written agreements or
statements relating to such subject matter, and none of the terms and provisions
hereof may be waived, amended or terminated except in accordance with the
provisions of the BLA.

Successors and Assigns.

This Guaranty shall be binding upon and shall inure to the benefit of Lenders
and Administrative Agent and Guarantor and their respective heirs, personal
representatives and permitted successors and assigns. This Guaranty may be
assigned by any or all of Lenders in connection with an assignment of all or any
part of the Loan made in accordance with the Loan Documents with respect to all
or any portion of the obligations guaranteed hereby, and when so assigned
Guarantor shall be liable under this Guaranty to the assignee(s) of the
portion(s) of the obligations guaranteed hereby so assigned without in any
manner affecting the liability of Guarantor hereunder to the assigning Lender(s)
with respect to any portion of the obligations guaranteed hereby retained by the
assigning Lender(s), or to any other Lender.

Paragraph Headings.

Any paragraph headings and captions in this Guaranty are for convenience only
and shall not affect the interpretation or construction hereof.

Notices.

All notices hereunder shall be in writing and shall be deemed to have been
sufficiently given or served for all purposes when sent as provided in the BLA,
if to Guarantor at the addresses stated on the signature page hereof and if to
Administrative Agent at its address stated above or at such other address of
which a party shall have notified the party giving such notice in writing in
accordance with the foregoing requirements.

Termination.

Subject to paragraph 5, this Guaranty shall automatically terminate and
Guarantor shall be released from all obligations and liabilities hereunder upon
the date on which the Loan and all amounts due under the Loan Documents have
been paid in full and the remaining commitments for any unadvanced portion of
the Total Loan shall have been terminated.

 

 

 

7

NY 50215432v6



Counterparts.

This Guaranty may be executed in one or more counterparts, each of which shall
be deemed an original. Said counterparts shall constitute but one and the same
instrument.

Very truly yours,

 

ALEXANDER’S, INC.

 

 

 

 

 

By:

/s/ Alan J. Rice

 

Alan J. Rice
Secretary

 

Address of Guarantor:

 

c/o Alexander’s, In
210 Route 4 East
Paramus, New Jersey 07652
Attention:  Chief Finacial Officerc

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Executive Vice President – Capital Markets

 

With a copy to:

 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attention:  Corporation Counsel

 

 

 

This is to certify that this Guaranty was executed in my presence on the date
hereof by the parties whose signatures appear above in the capacities indicated.

 

 

 

By:

/s/ Ilona Jacqueline Williams

 

Ilona Jacqueline Williams
Notary Public

 

 

 

My Commission Expires:  July 3, 2010

 

 

 